16‐3044‐cr  
United States v. Green 




                                         In the
              United States Court of Appeals
                           for the Second Circuit
                                                      
 
 
                               AUGUST TERM 2017 
                                No. 16‐3044‐cr 
                                        
                           UNITED STATES OF AMERICA, 
                                    Appellee, 
 
                                           v. 
 
                             CHRISTY GREEN, 
                           Defendant‐Appellant. 
                                             
                                      
              On Appeal from the United States District Court 
                  for the Northern District of New York 
                                             
 
                          SUBMITTED: DECEMBER 8, 2017  
                             DECIDED: JULY 31, 2018 
                                               
 

Before: CABRANES and CARNEY, Circuit Judges, and GOLDBERG, Judge. 


        
          Judge  Richard  W.  Goldberg,  of  the  United  States  Court  of  International 
Trade, sitting by designation. 
                                              

      Defendant‐Appellant  Christy  Green  (“Green”)  appeals  from  a 
judgment of the United States District Court for the Northern District 
of  New  York  (Thomas  J.  McAvoy,  Judge)  convicting  her  of  theft  of 
government property in violation of 18 U.S.C. § 641 and sentencing her 
principally  to  one  year  of  probation  and  to  paying  restitution.  The 
questions for appeal are (1) whether Green waived her right of appeal 
in her plea agreement with the government; (2) whether the District 
Court was permitted to order restitution for property stolen outside 
the period set by the applicable statute of limitations on the ground 
that  Green  consented  to  pay  such  restitution  in  her  plea  agreement; 
and  (3)  whether  violations  of  18  U.S.C.  §  641  (embezzlement  of 
government  property)  constitute  continuing  offenses,  rendering 
Green liable for restitution for funds embezzled outside the limitation 
period. 

      We hold that Green did not waive her right of appeal, and that 
the District Court was not permitted to order restitution for property 
stolen outside the limitation period because Green did not consent to 
pay such restitution and violations of 18 U.S.C. § 641 do not constitute 
continuing offenses. Accordingly, we VACATE IN PART the District 
Court’s judgment and REMAND the cause for determination of the 
proper restitution amount within the limitation period. 

                                              

                           Carina H. Schoenberger, Assistant United 
                           States Attorney, for Grant C. Jaquith, Acting 




                                      2 
                           United States Attorney for the Northern 
                           District of New York, Syracuse, NY, for 
                           Appellee. 

                           Arthur R. Frost, Frost & Kavanaugh, P.C., 
                           Troy, NY, for Defendant‐Appellant.         

                                              

JOSÉ A. CABRANES, Circuit Judge: 

      Defendant‐Appellant  Christy  Green  (“Green”)  appeals  from  a 
judgment of the United States District Court for the Northern District 
of  New  York  (Thomas  J.  McAvoy,  Judge)  convicting  her  of  theft  of 
government property in violation of 18 U.S.C. § 641 and sentencing her 
principally  to  one  year  of  probation  and  to  paying  restitution.  The 
questions for appeal are (1) whether Green waived her right of appeal 
in her plea agreement with the government; (2) whether the District 
Court was permitted to order restitution for property stolen outside 
the period set by the applicable statute of limitations on the ground 
that  Green  consented  to  pay  such  restitution  in  her  plea  agreement; 
and  (3)  whether  violations  of  18  U.S.C.  §  641  (embezzlement  of 
government  property)  constitute  continuing  offenses,  rendering 
Green liable for restitution for funds embezzled outside the limitation 
period. 

      We hold that Green did not waive her right of appeal, and that 
the District Court was not permitted to order restitution for property 
stolen outside the limitation period because Green did not consent to 




                                        3 
pay such restitution and violations of 18 U.S.C. § 641 do not constitute 
continuing offenses. Accordingly, we VACATE IN PART the District 
Court’s judgment and REMAND the cause for determination of the 
proper restitution amount within the limitation period. 

                              I. BACKGROUND 

       While  she  was  still  living,  Green’s  mother  received  monthly 
benefits  payments  from  the  United  States  Department  of  Veterans 
Affairs  (“VA”).  Each  month,  the  VA  automatically  deposited 
approximately $1,154 into a joint bank account that Green held with 
her  mother.  Green’s  mother  died  on  January  10,  2009,  and  Green 
notified the VA of her death on February 9, 2009. But the VA continued 
to  make  automatic  monthly  payments  to  the  joint  bank  account 
through August 2, 2011. As the automatic deposits continued, Green 
regularly wrote checks to herself from the account in amounts similar 
to the amounts of the VA payments.  

       On  February  8,  2016,1  the  government  filed  an  Information 
charging  Green  with  having  “willfully  and  knowingly  embezzled, 
stole,  and  converted  to  her  use  and  the  use  of  others,  money  of  the 
United States and of a department thereof . . . in violation of Title 18, 
United States Code, Section 641.”2 App. 5.



         The  record  does  not  indicate  why  the  government  did  not  file  the 
       1

Information until almost five years after the final VA payment. 
       2 Section 641 of title 18 provides, as relevant to the crime charged here: 




                                          4 
       Green  immediately  entered  into  a  plea  agreement  with  the 
government. She agreed to plead guilty to stealing a total of $35,774 
between January 10, 2009, and August 2, 2011, and to pay “restitution 
. . . in an amount determined by the Court to be equal to the sum of 
payments  unlawfully  received  within  the  applicable  limitations 
period.”  App.  7–8  (emphasis  added).  She  also  waived  her  right  “to 
appeal and/or collaterally attack . . . [a]ny order of . . . restitution . . . 
that is consistent with governing law and is not contrary to the terms 
of this agreement.” Id. at 11. But Green expressly “reserve[d] the right 
to  contest  .  .  .  restitution”  for  payments  stolen  outside  the  limitation 
period. Id. at 8.  

       At sentencing, the parties disagreed about which payments, if 
any, had been stolen outside “the applicable limitations period.” The 
applicable  statute  of  limitations,  18  U.S.C.  §  3282(a),  requires  any 
prosecution under 18 U.S.C. § 641 to be “instituted within five years.” 


         Whoever embezzles, steals, purloins, or knowingly converts to 
         his use or the use of another, or without authority, sells, conveys 
         or disposes of any record, voucher, money, or thing of value of 
         the United States or of any department or agency thereof, or any 
         property  made  or  being  made  under  contract  for  the  United 
         States or any department or agency thereof; . . .  
         Shall be fined under this title or imprisoned not more than ten 
         years, or both; but if the value of such property in the aggregate, 
         combining amounts from all the counts for which the defendant 
         is convicted in a single case, does not exceed the sum of $1,000, 
         he shall be fined under this title or imprisoned not more than 
         one year, or both. 
         The  word  “value”  means  face,  par,  or  market  value,  or  cost 
         price, either wholesale or retail, whichever is greater. 




                                          5 
According to Green, this meant that she was liable only for payments 
stolen within five years of the filing of the Information. According to 
the  government,  Green’s  violation  of  18  U.S.C.  §  641  was  one 
“continuing offense” that encompassed the theft of all the payments 
she  received  after  her  mother  died,  rendering  Green  liable  for 
payments received more than  five years  before  the  Information  was 
filed. 

          The  District  Court  agreed  with  the  government.  It  sentenced 
Green  to  one  year  of  probation  and  ordered  restitution  in  the  full 
amount of $35,744, covering payments stolen both within and outside 
the limitation period. This appeal followed. 

                               II. DISCUSSION 

          A.  Whether Green Waived Her Right to Appeal 

          The  government  argues  that  Green’s  appeal  should  be 
dismissed because she waived her right to appeal the District Court’s 
restitution order. We disagree. 

          We  review  plea  agreements,  including  waivers  of  the  right  to 
appeal, de novo and in accordance with general principles of the law 
of  contract.  See  United  States  v.  Padilla,  186  F.3d  136,  139–40  (2d  Cir. 
1999).  Since  plea  agreements  waive  defendants’  fundamental 
constitutional  rights,  we  construe  their  terms  strictly  against  the 
government,  “hold[ing]  prosecutors  engaging  in  plea  bargaining  to 
the  most  meticulous  standards  of  both  promise  and  performance.” 




                                         6 
United  States  v.  Lawlor,  168  F.3d  633,  636  (2d  Cir.  1999)  (citation 
omitted). 

       We  conclude  that  Green  expressly  reserved  the  right  to 
challenge  any  order  of  restitution  that  includes  funds  embezzled 
outside  of  the  limitation  period.  The  plea  agreement  contains  a 
provision  stating  as  much:  “[T]he  defendant  reserves  the  right  to 
contest such restitution.” App. 8. It is true that Green waived her right 
to  appeal  “[a]ny  order  of  .  .  .  restitution  .  .  .  that  is  consistent  with 
governing  law  and  is  not  contrary  to  the  terms  of  this  agreement.” 
App. 11. But as we discuss below, Green’s main argument on appeal 
is precisely that the restitution order in this case is not “consistent with 
governing law,” in that the order applies to VA funds stolen outside 
the  applicable  limitation  period.  The  government’s  attempt  to 
circumvent  this  language  does  not  satisfy  “the  most  meticulous 
standards” to which we hold the government in plea bargains. Lawlor, 
168 F.3d at 636. Indeed, it falls far short. 

       B.  Whether Green’s Guilty Plea Constitutes Agreement to 
           Pay the Full Amount of Loss to the VA 

       The  government  next  argues  that  the  District  Court  was 
permitted to order restitution for funds stolen outside the limitation 
period  because  Green  consented  to  such  an  order  in  her  plea 
agreement. According to the government, since Green pleaded guilty 
to  stealing  funds  both  before  and  after  the  limitation  period,  the 
District  Court’s  restitution  order  properly  reflected  the  entire  loss 




                                           7 
admitted in the plea agreement. We conclude that Green agreed to no 
such thing in her plea agreement.  

       This case is similar to United States v. Silkowski, 32 F.3d 682 (2d 
Cir.  1994).  In  Silkowski,  the  government  prosecuted  the  defendant 
under 18 U.S.C. § 641, the parties entered into a plea agreement under 
which  Silkowski  pleaded  guilty,  and  Silkowski—who  stole  Social 
Security  payments  over  a  period  that  straddled  the  statute  of 
limitations—argued  at  sentencing  that  the  court  could  not  order 
restitution for any money he received beyond the limitation period. Id. 
at 684–85. After the district court ordered Silkowski to pay restitution 
covering the full twelve years of stolen payments, Silkowski appealed. 
We  agreed  with  Silkowski,  concluding  that  “the  district  court  is 
prohibited  from  ordering  restitution  for  losses  attributed  to  conduct 
that was not part of the offense of conviction because of the applicable 
statute of limitations in this case.” Id. at 687. We further noted that the 
sentencing  court  can  only  order  “restitution  beyond  the  offense  of 
conviction when the defendant agrees to such in a plea agreement.” Id. 
at 688–89 (internal quotation marks omitted).  

       The government argues that because the District Court based its 
restitution  order  solely  on  Green’s  offense  of  conviction,  its  order 
differed from the one reviewed in Silkowski. In the government’s view, 
Silkowski pleaded guilty only to the charge as it related to payments 
stolen  within  the  five‐year  statute  of  limitations.  By  contrast,  Green 
pleaded  guilty  to  the  entire  charge,  which  pertained  to  payments 
stolen more than five years before the information charging her was 
filed. Yet, under Silkowski, pleading guilty to stealing funds outside of 




                                       8 
the limitation period does not constitute agreement to pay restitution 
for that period where, as here, the defendant expressly reserved the 
right to raise the statute‐of‐limitations defense. Green’s guilty plea did 
not constitute an agreement to pay the full amount of loss incurred by 
the VA. 

      C.  Whether Violations of 18 U.S.C. § 641 Constitute 
           “Continuing Offenses” 

      Having  concluded  that  Green  may  challenge  the  restitution 
order on appeal, we now address Green’s argument that the District 
Court  erred  in  ordering  restitution  in  the  full  amount  of  $35,744 
because  violations  of  18  U.S.C.  §  641  do  not  constitute  continuing 
offenses—and  thus  that  the  government  is  entitled  to  restitution  for 
only the money embezzled within the five‐year statute of limitations 
period.  The government, by contrast, contends that while Section 641 
offenses must be “instituted within five years,” they are not complete 
each  time  funds  are  converted  and  are  thus  continuing  offenses 
encompassing multiple occasions of conversion.  

      We  review  this  question  of  law  de  novo.  See  United  States  v. 
Gushlak, 728 F.3d 184, 191 (2d Cir. 2013); Lawlor, 168 F.3d at 636. 

      Prosecutions  of  violations  under  18  U.S.C.  §  641  must  be 
“instituted  within  five  years.”  18  U.S.C.  §  3282(a).  The  statute  of 
limitations  for  prosecuting  an  offense  runs  from  the  moment  the 
offense is completed. Toussie v. United States, 397 U.S. 112, 115 (1970). 
Ordinarily, completion occurs at the moment the defendant’s conduct 
satisfies every element of the offense has been fulfilled. A continuing 




                                      9 
offense  presents  an  exception  to  the  rule.  It  is  a  crime,  such  as  a 
conspiracy, that “contemplates a prolonged course of conduct.” Id. at 
120. Although all the elements of the offense may already have been 
fulfilled,  the  offense  is  understood  to  be  complete  only  when  the 
conduct has “run its course.” United States v. Eppolito, 543 F.3d 25, 46 
(2d Cir. 2008) (quoting United States v. Rivera‐Ventura, 72 F.3d 277, 281 
(2d  Cir.  1995)).  If  violation  of  section  641  is  a  continuing  offense, 
Green’s conversions of VA payments to her own use are a single crime 
that ran from January 2009 to August 2011. If violation of section 641 
is  not  a  continuing  offense,  Green  committed  a  separate  crime  each 
time she converted VA funds, and the district court may not order her 
to pay restitution for losses attributable to acts of conversion that she 
committed outside the five‐year limitation period. Silkowski, 32 F.3d at 
687. 

        Under  Toussie,  a  crime  is  not  a  continuing  offense  “unless  the 
explicit  language  of  the  substantive  criminal  statute  compels  such  a 
conclusion, or the nature of the crime involved is such that Congress 
must assuredly have intended that it be treated as a continuing one.” 
397 U.S. at 115. The government concedes that “the explicit language 
of Section 641 does not compel the conclusion that every chargeable 
violation is a ‘continuing offense’ . . . .” Gov. Br. 24. We thus need only 
consider whether “the nature of the crime” makes violation of section 
641 a continuing offense. 

        We conclude that violations of that paragraph of section of 641 
that prohibits “embezzle[ment], steal[ing], purloin[ing], or knowing[] 
conver[sion]” are not by their nature continuing offenses and that the 




                                       10 
District  Court  was  not  permitted  to  order  restitution  for  payments 
stolen outside the limitation period on a continuing‐offense theory. 

       We acknowledge that the Fourth Circuit, in the only appellate 
case  to  address  the  question,  held  violation  of  section  641  is  a 
continuing  offense.  See  United  States  v.  Smith,  373  F.3d  561  (4th  Cir. 
2004). In Smith, the defendant failed to report his mother’s death to a 
federal  agency  and  continued  to  receive  her  benefits  payments  for 
several  years.  Id.  at  563.  He  was  charged  with  “knowingly, 
intentionally  and  willfully  embezzl[ing],  steal[ing],  purloin[ing]  and 
convert[ing] to his own use” the benefits payments. Id. To determine 
whether  Smith’s  crime  was  a  continuing  offense,  the  Fourth  Circuit 
looked  beyond  the  language  of  section  641  and  considered  Smith’s 
actual charged conduct. The Fourth Circuit held that “at least in those 
cases  where  the  defendant  created a  recurring, automatic  scheme  of 
embezzlement under section 641 by conversion of funds voluntarily 
placed in the defendant’s possession by the government,” as in Smith, 
“Congress must have intended that such be considered a continuing 
offense for purposes of the statute of limitations.” Id. at 567–68. 

       We respectfully disagree with the Fourth Circuit’s reasoning. In 
Toussie, the Supreme Court determined “the nature of the crime” as 
intended  by  Congress  by  examining  the  statutory  definition  of  the 
offense. See 397 U.S. at 115–21. In Smith, by contrast, the Fourth Circuit 
examined not only the statute but also the specific facts of the case. We 
think  that  this  approach  is  inconsistent  with  the  Supreme  Court’s 
rationale in Toussie, which looks to Congress’s intent as expressed in 
the  “explicit  language”  of  the  statute.  Id.  at  115.  Nothing  in  the 




                                       11 
statutory  language  indicates  to  us  an  intent  to  make  violation  of 
section 641 a continuing offense. 

       Our  analysis  follows  the  Seventh  Circuit’s  interpretation  of  a 
closely related statute, 18 U.S.C. § 666. See United States v. Yashar, 166 
F.3d  873  (7th  Cir.  1999).  Section  666  among  other  things  makes  it  a 
federal crime for the agent of an entity that receives federal funds to 
steal that entity’s property. The Seventh Circuit held that a violation of 
section 666 does not become a continuing offense simply because the 
charging  instrument  describes  a  continuing  course  of  conduct.  The 
court noted that “the . . . nature of a defendant’s actions has never been 
the  benchmark  of  a  continuing  offense  under  Toussie.  Instead,  the 
focus is on the statutory language.” Id. at 877. The statute of limitations 
begins  to  run  on  a  violation  of  section  666,  it  concluded,  “once  all 
elements  of  the  offense  are  established,  regardless  of  whether  the 
defendant continues to engage in criminal conduct.” Id. at 880. 

       Moreover, the majority of district courts to reach this issue have 
held that section 641 is not a continuing offense. See, e.g., United States 
v.  Reese,  254  F.  Supp.  3d  1045,  1049  (D.  Neb.  2017);  United  States  v. 
Henrickson,  191  F.  Supp.  3d  999,  1001  (D.S.D.  2016);  United  States  v. 
Powell, 99 F. Supp. 3d 262, 264–66 (D.R.I. 2015).  

       In  short,  we  agree with  the  majority  of  the  district  courts  that 
have reached this question in holding that violations of section 641 are 
not  continuing  offenses.  The  District  Court  was  therefore  not 
permitted to order restitution for theft outside the limitation period on 
that basis.  




                                       12 
                          III. CONCLUSION 

      To summarize, we hold as follows: 

      (1) Green did not waive her right to appeal; 

      (2) the District Court was not permitted to order restitution for 
          VA  payments  stolen  outside  the  limitation  period  on  the 
          ground that Green had consented to such an order because 
          her plea agreement indicates no such consent; and 

      (3) the District Court was not permitted to order restitution for 
          VA  payments  stolen  outside  the  limitation  period  on  a 
          continuing  offense  theory  because  violations  of  18  U.S.C. 
          § 641 do not constitute continuing offenses. 

      Accordingly,  we  VACATE  IN  PART  the  District  Court’s 
judgment as to the restitution order and REMAND the cause to the 
District Court to determine the proper restitution amount within the 
limitation period.  




                                   13